DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 February 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 18, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2007/0154789 A1) in view of Kim (US 2014/0141312 A1) and Marzocchi (US 3,364,059). Hereinafter referred to as Chang, Kim, and Marzocchi, respectively.
Regarding claims 14 and 2, Chang discloses a cylindrical secondary battery (“cylinder type lithium ion secondary battery” [0050], 100 Figs. 1-2) comprising:
a cylindrical can (“cylinder type case” [0050], 300 Fig. 2);
an electrode assembly placed in the cylindrical can (“electrode assembly 200, cylinder type case 300 for accommodating electrode assembly 200 and an electrolyte” [0050]);
an insulation member mounted directly to an upper part of the electrode assembly (241 Figs. 2-3, “upper insulating plate” [0054]); and
a cap assembly located at an upper part of the insulation member ([0054], 400 Fig. 2), such that the insulation member is located between the electrode assembly and the cap assembly (Fig. 2 where 241 is disposed between cap assembly 400 and electrode assembly 200),
wherein the insulation member comprises a plate-shaped reticular structure having apertures (Fig. 3A, “Electrolyte holes 242 may be in the form of a mesh” [0056]) and a binder coated on an outer surface (“the surface of upper insulating plate 241 is preferably coated” [0059]), and
wherein the binder is a first binder (“PvdF 761 and PvdF 2801 are the polyvinylfiflurides” [0059]).
Chang does not disclose that the insulation member is formed by a plurality of crossed glass fiber strands wherein the binder is coated on an outer surface of the glass fiber strands, that the apertures are filled with a second binder, wherein the binder is a silicone-based compound or a urethane-based compound, and wherein the first binder is a silicone-based compound and the second binder is a urethane-based compound.
	However, Kim discloses a cylindrical secondary battery ([0084], Fig. 7) comprising an electrode assembly ([0085]), an insulation member (“separator for a secondary battery” [0061]) wherein the insulation member comprises a plate-shaped reticular structure having apertures (“patterned fabric layer” [0061], 320 Fig. 3) and a binder coated on an outer surface wherein the binder is a first binder (“polymer coating layer” [0061], 330 Fig. 3). Kim teaches that the insulation member is formed by a plurality of crossed glass fiber strands (“The patterned fabric layer may include, e.g., a polymer, glass,…” [0048]) wherein the binder is coated on an outer surface of the glass fiber strands (“a polymer coating layer 130 on at least one side, e.g., an outer side, of the patterned fabric layer 120” [0039], Fig. 3 where polymer coating layer 330 is disposed on patterned fabric layer 320), that the apertures are filled with a second binder (370 Fig. 3, “ceramic layer 370 may be positioned in the same layer with the patterned fabric layer 320” [0062]), and wherein the binder is a silicone-based compound or a urethane-based compound (“The polymer coating layer 130 may include an adhesive…, e.g., urethane” [0053]). Kim further teaches that the insulation member formed by a plurality of crossed glass fiber strands prevents the porous substrate that the insulation member is disposed upon ([0039]) from being shrunk by heat when exposed to a high temperature, serving as a fiber support layer ([0046]), that the second binder filling the apertures of the insulation member reinforces the heat resistance of the insulation member and applied thermal stability to the secondary battery ([0064]), and that the binder maintains an appropriate adherence to electrode plates that also improves thermal stability of the secondary battery ([0052]-[0053]).
	Therefore, it would have been obvious for a person having ordinary skill in the art to modify the insulation member of Chang in view of Kim such that the insulation member is formed by a plurality of crossed glass fiber strands wherein the binder is coated on an outer surface of the glass fiber strands, that the apertures are filled with a second binder, and wherein the binder is a silicone-based compound or a urethane-based compound, in order to achieve an insulation member that prevents the electrode assembly of the secondary battery from shrinking during high temperature conditions, has reinforced heat resistance, maintains an appropriate adherence to the electrode assembly disposed below the insulation member, and improves the thermal stability of the secondary battery.
Additionally, Marzocchi discloses an insulation member that comprises a plurality of crossed glass fiber strands (“glass fibers” Col 2 L 34) and a binder coated on an outer surface of each of the glass fiber strands (“organo silicon compound” Col 2 L 64), wherein the binder is a first binder and the apertures of the crossed glass fiber strands are filled with a second binder (“elastomeric material… tied to the glass fiber surfaces” Col 2 L 59). Marzocchi teaches wherein the first binder is a silicone-based compound (“organo silicon compound” Col 2 L 64) and the second binder is a urethane-based compound (“elastomeric materials… polyurethanes” Col 2 L 45-50), and that the silicone-based compound serving as the first binder are effective agents for vulcanization or cure of the urethane-based compound that serves as the second binder such that the first binder ties into the second binder to provide a highly receptive surface for the second binder whereby the silicone-based compound of the first binder functions as an anchoring agent to secure the urethane-based compound of the second binder to the plurality of crossed glass fiber strands (Col 3 lines 34-41).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the insulation member of modified Chang in view of Marzocchi wherein the first binder is a silicone-based compound and the second binder is a urethane-based compound, in order to achieve a means of cure or vulcanization of the second binder onto the plurality of crossed glass fiber strands, providing a highly receptive surface for the second binder via the silicone-based compound of the first binder.
Regarding claim 4, modified Chang discloses all of the limitations for the cylindrical secondary battery as set forth in claim 14 above, and wherein a thickness of a layer of the second binder is larger than a thickness of the reticular structure (Kim 470 Fig. 4, “The ceramic layer… may be substantially thicker than the patterned fabric layer” [0069]).
Regarding claim 6, modified Chang discloses all of the limitations for the cylindrical secondary battery as set forth in claim 14 above, and wherein the second binder and the first binder are made of different materials (Kim “polymer coating layer 130 may include an adhesive… e.g., acrylate, urethane, melamine, epoxy, unsaturated ester, resorcinol, polyamide, vinyl, styrene, or a combination thereof” [0053], “polymer coating layer 130 may further include a binder polymer… from at least one monomer selected from the group of ethylenic unsaturated carboxylic acid alkyl ester, a nitrile-based compound, a conjugated diene-based compound, ethylenic unsaturated carboxylic acid and a salt thereof, an aromatic vinyl compound, fluoroalkyl vinylether, vinylpyridine, a non-conjugated diene-based compound, α-olefin, an ethylenic unsaturated amide compound, and a sulfonic acid-based unsaturated compound” [0054], and “ceramic layer 370 may include a ceramic material, e.g., one selected from the group of metal oxide, metal nitride, metal phosphide, and a combination thereof. The metal of the metal oxide, metal nitride, or metal phosphide may include, e.g., one selected from the group of Al, Ti, Cr, Zr, Ca, Si, and a combination thereof” [0066]).
Regarding claim 18, modified Chang discloses all of the limitations for the cylindrical secondary battery as set forth in claim 4 above, and that the second binder forms a film overlying at least one of an upper planar surface of the reticular structure and a lower planar surface of the reticular structure opposite the upper planar surface (Kim Fig. 3B where 322b51 overlies either an upper or lower planar surface of the reticular structure). Modified Chang does not disclose wherein the second binder extends out of the apertures.
However, Marzocchi discloses an insulation member that comprises a plurality of crossed glass fiber strands (“glass fibers” Col 2 L 34) and a binder coated on an outer surface of each of the glass fiber strands (“organo silicon compound” Col 2 L 64), wherein the binder is a first binder and the apertures of the crossed glass fiber strands are filled with a second binder (“elastomeric material… tied to the glass fiber surfaces” Col 2 L 59). Marzocchi teaches that the second binder extends out of the apertures (“elastomeric component becomes tied to the glass fiber surfaces” Col 2 L 60), and that this structure forms a composite product that enables improved strength and other improved physical and mechanical characteristics (Col 2 L 61).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the insulation member of modified Chang by specifying that the second binder forms a composite product with the glass fiber strands, in view of Marzocchi, in order to achieve an insulation member with improved strength, as well as improved physical and mechanical characteristics.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0154789 A1) in view of Kim (US 2014/0141312 A1) as applied to claim 14 above, and further in view of Ashirgade et al (US 2016/0079581 A1). Hereinafter referred to Ashirgade.
Regarding claim 15, modified Chang discloses all of the limitations for the cylindrical secondary battery as set forth in claim 14 above, but does not disclose wherein first diameters of a first group of the glass fiber strands disposed at a peripheral edge of the insulation member are smaller than second diameters of a second group of the glass fiber strands disposed within a central region of the insulation member.
However, Ashirgade discloses an insulation member (“3-region battery separator” [0009]) comprised of a plurality of crossed glass fiber strands (“woven… fiber web” [00039] & [0055]). Ashirgade teaches that the first diameters of a first group of the glass fiber strands disposed at a peripheral edge of the insulation member (“first and second peripheral fiber regions” [0034]) are smaller than second diameters of a second group of the glass fiber strands disposed within a central region of the insulation member (“middle fiber region” [0034] where “the middle fiber region comprises fibers having an average diameter of greater than or equal to 2 µm… wherein each of the first and second peripheral fiber regions independently comprise glass fibers having an average diameter of less than or equal to 2 µm”). Ashirgade further teaches that insulation members of this these glass fiber strand properties exhibits a greater tensile strength and increased resistance against acid stratification ([0009]), which results in a uniform amount of acid available for reaction with active material in the plates of a lead-acid battery and leads to improved cycle life ([0008]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the insulation member of modified Chang in view of Ashirgade by selecting first diameters of a first group of the glass fiber strands disposed at a peripheral edge of the insulation member to be smaller than second diameters of a second group of the glass fiber strands disposed within a central region of the insulation member in order to achieve an insulation member with greater tensile strength and increased resistance against acid stratification.

Claims 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0154789 A1) in view of Kim (US 2014/0141312 A1) and Ashirgade (US 2016/0079581 A1) as applied to claims 15 and 14 respectively above, and further in view of Lee (KR 20070078860 A). Hereinafter referred to as Lee.
Regarding claim 16, modified Chang discloses all of the limitations for the cylindrical secondary battery as set forth in claim 15 above, but does not disclose wherein a first thickness of the insulation member at the peripheral edge is smaller than a second thickness of the insulation member in the central region, the first and second thicknesses being defined in a direction perpendicular to a planar surface of the reticular structure.
However, Lee discloses a cylindrical secondary battery (Fig. 1 and 2, “cylindrical secondary battery” pg. 1) that comprises of a cylindrical can (“cylindrical can” pg. 1, “10” [0006]), an electrode assembly (“electrode assembly” pg. 1, “20” [0007]) placed in the cylindrical can (20 contained in 10 Fig. 2), and an insulation member (“phase insulation member” pg. 1, “40” Fig. 1-4) located at an upper part of the electrode assembly (Fig. 1 and 2). Lee teaches a first thickness of the insulation member at the peripheral edge (“width of the outer peripheral edge 42…” pg. 3 – 1st paragraph) is smaller than a second thickness of the insulation member in the central region (“inner side portion 44” pg. 3 – 1st paragraph), the first and second thicknesses being defined in a direction perpendicular to a planar surface of the insulation member. Lee further teaches that the first thickness needs to be smaller than the second thickness so that a beading portion of the cylindrical can when conventionally beaded inward (pg. 3 – 1st and 2nd paragraphs “15” Fig. 2) contacts the upper surface of the upper surface of the central region of the insulation member (pg. 3 – 1st paragraph), increases the total height of the electrode assembly, the capacity of the battery, and prevents damage to the insulating member and the electrode assembly (pg. 3 – 2nd paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to further modify the insulation member of modified Chang in view of Lee by decreasing a first thickness at the peripheral edge to be smaller than a second thickness at the central region, in view of Lee, in order to achieve a cylindrical secondary battery that can accommodate a higher electrode assembly that results in increased battery capacity, and is capable of preventing damage to the insulation member and the electrode assembly.
Regarding claim 17, modified Chang discloses all of the limitations for the cylindrical secondary battery as set forth in claim 14 above, but does not disclose wherein a greater amount of the second binder is applied in a central region of the insulation member, but that a first thickness of the insulation member at a peripheral edge thereof is smaller than a second thickness of the insulation member in the central region, the first and second thicknesses being defined in a direction perpendicular to a planar surface of the reticular structure.
However, Lee discloses a cylindrical secondary battery (Fig. 1 and 2, “cylindrical secondary battery” pg. 1) that comprises of a cylindrical can (“cylindrical can” pg. 1, “10” [0006]), an electrode assembly (“electrode assembly” pg. 1, “20” [0007]) placed in the cylindrical can (20 contained in 10 Fig. 2), and an insulation member (“phase insulation member” pg. 1, “40” Fig. 1-4) located at an upper part of the electrode assembly (Fig. 1 and 2). Lee teaches that a greater amount of a second binder of the insulation member is applied in a central region (Fig. 3 and Fig. 4 where a stepped portion resides in the central region of 40, creating a greater thickness in the central region than the peripheral edge portion, and 40 or the insulation member has a flat lower surface pg. 3 – 1st paragraph. A person of ordinary skill in the art would be able to determine that a greater amount of the second binder of the insulation member is applied in the central region.), and that this construction of the insulation member allows the cylindrical can to be beaded inward and reduces the effect or force of the beaded portion pressing on the peripheral edge of the insulation member, which prevents damage to the insulation member and electrode assembly (pg. 3 2nd paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the insulation member of modified Chang by applying a greater amount of the second binder to a central region of the insulation member such that a first thickness of the insulation member at a peripheral edge thereof is smaller than a second thickness of the insulation member in the central region, in view of Lee, in order to achieve a cylindrical secondary battery with a beaded portion that reduced the force applied to the insulation member by the beaded portion, and results in preventing potential damage to the insulation member and the electrode assembly. 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0154789 A1) in view of Kim (US 2014/0141312 A1) as applied to claim 14 above, and further in view of Gless (DE 102012214964 A1). Hereinafter referred to as Gless.
Regarding claim 5, modified Chang discloses all of the limitations for the cylindrical secondary battery as set forth in claim 14 above, but does not disclose wherein the second binder and the first binder are made of a same material.
However, Gless discloses an insulation member for a secondary battery (“insulation layer” [0042], 20 Fig. 4) wherein the insulation member comprises a reticular structure having apertures formed therein by a plurality of crossed glass fiber strands (“fibers” [0042], 26 Fig. 4) and a binder coated on an outer surface of each of the glass fiber strands wherein the binder is a first binder (“matrix” [0042], 30 Fig. 4, and “film” [0037], 28 Fig. 1), and the apertures are filled with a second binder (“matrix” [0042], 30 Fig. 4 and “film” [0037], 28 Fig. 1). Gless further discloses that the insulation member is mounted to a battery cell housing ([0042]) that represents a surface of the secondary battery that is to be insulated ([0039]). Gless teaches wherein the second binder and the first binder are made of a same material (“matrix” [0042] and “film” [0037] are made of “good electrical insulator materials” [0043]) such that the insulation member results in a single-layer structure ([0042]) in which the glass fibers are plastic reinforced ([0038]), protects the layer immediately below the insulation member from mechanical influences by an increase in its mechanical strength ([0039]), is resistant to chemical stresses such as water diffusion, contact processes, and the like ([0040]), and acts as a barrier for moisture penetration for the battery cell housing in which the insulation member is directly mounted on ([0041]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the insulation member of modified Chang in view of Gless wherein the second binder and the first binder are made of a same material in order to achieve an insulation member that reinforces the glass fibers in a single-layer structure, protects the electrode assembly in which the insulation member is directly mounted on from mechanical influences by an increase in mechanical strength, is resistant to chemical stresses such as water diffusion and other contact processes, and acts as a moisture barrier for the electrode assembly.
Regarding claim 19, modified Chang discloses all of the limitations for the cylindrical secondary battery as set forth in claim 5 above, and wherein the first binder and the second binder together form a unitary binder region that coats the glass fiber strands and fills the apertures between the glass fiber strands (Gless “second layer 24 is a film” [0037] or “reinforced plastic” [0038]).

Response to Arguments
Applicant's arguments filed 07 February 2022 have been fully considered but they are not persuasive.
Applicant appears to argue that the combination of Chang in view of Kim is inappropriate because the modification of filling the apertures with a second binder to the insulation member of Chang, as taught by Kim, would be opposite of a stated principle of Chang that the electrolyte is needed to be easily injected through the holes of the insulation member of Chang.
In response to this argument, the examiner respectfully disagrees as the invention of Chang does not exclude the apertures of the insulating member to be used for injecting the electrolyte through to the electrode assembly only. The examiner interprets the invention of Chang such that the apertures of the insulating member is inclusive to being filled with a second binder as taught by Kim after being used as "paths through which an injected electrolyte flows into electrode assembly 200" (Chang [0055]), and that the apertures are used to easily impregnate the battery with the electrolyte (Chang [0056]) during construction of the battery. The modification of filling the apertures with a second binder as taught by Kim benefits a person of ordinary skill in the art during operating conditions of the battery such as during "high temperature conditions" as stated in the final office action, as well as in this office action.

Applicant appears to argue that Kim does not teach a limitation of claim 14 that recites “the binder is coated on an outer surface of each of the glass fiber strands”, but instead teaches a polymer coating layer formed on one surface of the insulation member’s fabric layer.
In response to this argument, Fig. 3 of Kim indicates that Kim meets this feature recited in claim 1 where the final, as well as the present, office action cites that polymer coating layer 330 is disposed on patterned fabric layer 320, and it is evident in the figure that each fabric or fiber stand of 320 represented is coated with polymer coating layer 330.

Applicant appears to argue that Marzocchi does not teach the limitation of currently amended claim 14 of “wherein the first binder is a silicone-based compound and the second binder is a urethane-based compound”, but instead teaches attaching an elastomeric material to glass fibers with an anchoring agent.
In response to this argument, the examiner interprets Example 18 of Marzocchi to suggest this feature of the instant invention where rubber was used as the elastomeric material, corresponding to the binder of the instant invention, and included a filler that facilitated curing of the binder to the glass fiber strands of the insulating member. A person of ordinary skill in the art would recognize that curing of these materials involves the creation of bonds between the materials in the apertures, as well as the space that the fillers occupy in them.

Applicant appears to argue that Marzocchi is a non-analogous art reference as its disclosed method is not used for a plate-shaped reticular structure or in a battery, but is used in the presence of high humidity, citing Col 2 L 50-63.
In response to this argument, the examiner respectfully disagrees in that a problem of the instant invention that Marzocchi is pertinent to the processability in terms of the interaction between elastomers, fillers, and any other additives during various processing stages such as mixing processes in the production of the insulating member. Marzocchi discloses that "it is an object of this invention to produce and to provide a method for producing glass fiber-elastomeric systems wherein fuller utilization can be made of the desirable properties of the glass fiber component" (col 2 L 16-19) in which the insulating member of the instant invention is made of, and the disclosed “glass fiber … systems” describes the desired reticular structure of the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721